                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 LEONARD THOMAS,

                          Plaintiff,

                         v.                                CAUSE NO.: 3:18-CV-803-JD-MGG

 JACK HENDRIX, et al.,

                         Defendants.

                                       OPINION AND ORDER

        The defendants, by counsel, filed a motion to revoke Leonard Thomas’ leave to

proceed in forma pauperis. They argue that Thomas has accrued three strikes under the

Prison Litigation Reform Act, which provides that a prisoner may not bring a civil

action or appeal in forma pauperis if he has, “on three or more prior occasions, while

incarcerated or detained in any facility, brought an action or appeal in a court of the

United States that was dismissed on the grounds that it [was] frivolous, malicious, or

fails to state a claim upon which relief may be granted, unless the prisoner is under

imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).1

        The defendants argue that Thomas has accrued a strike with respect to six cases:

        In Thomas v. Washington, 3:97-cv-43 (S.D. Ill. filed Jan. 22, 1997), Thomas
        filed complaint against prison officials, and the district court dismissed
        the action on the defendants’ motion to dismiss. The filings are not
        available electronically, and the specific basis for dismissal is unknown.



       1 The statutory provision also includes an exception to this rule if the plaintiff alleges imminent

danger of physical injury. However, the exception does not apply here because the claims focus on his
medical treatment prior to his transfer to the New Castle Correctional Facility in April 2016. ECF 1, ECF 4.
In Thomas v. Ogle, 1:13-cv-1038 (S.D. Ind. filed June 28, 2013), Thomas filed
a civil rights complaint alleging the use of excessive force at the Pendleton
Correctional Facility. The district court dismissed this case on summary
judgment. Thomas appealed and moved to proceed in forma pauperis on
appeal. The district court denied the motion, finding that the appeal was
taken in bad faith. The Seventh Circuit dismissed the appeal for failure to
pay the required docketing fee.

In Thomas v. Lemmon, 2:15-cv-408 (S.D. Ind. filed December 11, 2015)
(Lemmon I), Thomas filed a complaint against mental health care providers
alleging deliberate indifference to his mental healthcare at the Pendleton
Correctional Facility. The district court dismissed this case because it was
identical in all material respects to a case he filed nine days earlier. The
district court dismissed the case without prejudice.

In Thomas v. Lemmon, 1:17-cv-1845 (S.D. Ind. filed June 5, 2017) (Lemmon
II), Thomas filed a complaint alleging deliberate indifference against
mental health providers at the Wabash Valley Correctional Facility with
the same claims he now brings in the instant action. The district court
screened Thomas’ complaint pursuant to 28 U.S.C. § 1915A(b) and
dismissed his action for failure to state a claim. The district court granted
Thomas leave to file an amended complaint. Thomas did not file an
amended complaint but voluntarily dismissed the action without
prejudice and refiled the case in this court.

In Thomas v. Mazick, 3:15-cv-548 (N.D. Ind. filed November 20, 2015),
Thomas filed complaint against mental health providers and prison staff.
The district court found that the complaint included unrelated claims and
ordered Thomas to file an amended complaint asserting related claims
against defendants. After two unsuccessful attempts at filing a proper
amended complaint and six months of inaction, the district court
dismissed the case for failure to prosecute.

In Thomas v. GEO Group, 1:19-cv-16 (S.D. Ind. filed January 2, 2019),
Thomas filed a complaint alleging deliberate indifference in relation to his
mental health care at the Westville Correctional Facility and the New
Castle Correctional Facility. Thomas moved to proceed in forma pauperis,
but the district court denied the request because Thomas did not file his
prison account summary. Thomas did not file the prison account
summary. In response, the district court entered an order dismissing the
case without prejudice for failure to prosecute but entered a judgment
dismissing the case with prejudice pursuant to 28 U.S.C. § 1915A(b).



                                      2
       None of these cases fall squarely within the parameters of a strike as defined by

28 U.S.C. § 1915(g). In Washington and GEO Group, the basis for dismissal is either

unknown or ambiguous. While Lemmon I was duplicative, it does not follow that this

case was frivolous as the claims were allowed to proceed in another case, nor does the

case appear to be malicious as the timing and singular nature of the duplicative filing

suggests that it was not an attempt to harass. In Lemmon II, the Southern District of

Indiana was poised to dismiss the claims raised in the instant action for failure to state

claim but instead dismissed it on Thomas’ motion. The defendants’ contend that

inmates should not be allowed to avoid strikes by voluntarily dismissing the case, but

this contention carries little weight here as the court has allowed the claims raised in

Lemmon II to proceed in the instant action at the screening stage and over the arguments

of the defendants in their motion to dismiss. See Wallace v. Baldwin, 895 F.3d 481, 485

(7th Cir. 2018) (“A later district court may not defer to an earlier district court’s

contemporaneous decision to label a dismissal as a strike.”). With respect to Mazick, the

court cannot fairly characterize a dismissal for stating too many claims or for

abandoning the case as failing to state claim, malicious, or frivolous. Finally, in Ogle, the

Seventh Circuit may have had a basis to dismiss the appeal as frivolous or malicious,

but they did not do so. See Haury v. Lemmon, 656 F.3d 521, 523 (7th Cir. 2011) (”Where

the judge did not make such findings, we cannot read into his decision a ground for

dismissal that he did not state, and which would also substantially limit [an inmate’s]

ability to file a lawsuit.”).




                                              3
       The defendants also argue that the court should revoke Thomas’ in forma

pauperis status because he did not disclose his litigation history on the motion for leave

to proceed in forma pauperis. In Greyer v. Illinois Dep’t of Corr., 933 F.3d 871 (7th Cir.

2019), the Seventh Circuit addressed the issue of whether it is appropriate to sanction

inmates for fraud for failing to disclose their litigation history. Specifically, the Seventh

Circuit held that such sanctions must be supported by findings of intentionality and

materiality. Id. at 877-78. Here, the form motion used by Thomas did not ask for his

litigation history in full but instead asked, “Have you ever filed a lawsuit in a federal

court outside of Indiana?” ECF 2. Thomas replied, “Yes, in the Northern District of

Illinois.” While this response may be incomplete, it is a true statement. Thomas v.

DeTella, 1:96-cv-3013 (N.D. Ill. filed May 21, 1996); Thomas v. DeTella, 1:97-cv-3527 (N.D.

Ill. filed May 12, 1997). Further, there is nothing to suggest that it was intended to

mislead the court, and it did not materially affect the court’s decision to grant in forma

pauperis status.

       As a final matter, it is unclear what purpose revoking Thomas’ in forma pauperis

status would serve. Thomas has paid the assessed filing fee in full (ECF 24), and the

defendants have already been served, so even if Thomas had accrued three strikes, it

seems unlikely that it would result in the dismissal of this case.

       For these reasons, the court DENIES the motion to revoke in forma pauperis

status (ECF 92).




                                              4
SO ORDERED on November 12, 2019

                                      /s/ JON E. DEGUILIO
                                  JUDGE
                                  UNITED STATES DISTRICT COURT




                              5
